IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 August 18, 2009
                                No. 08-11094
                             Conference Calendar              Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

SERGIO MARQUEZ-MENDOZA,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 4:08-CR-75-ALL


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Sergio Marquez-Mendoza (Marquez) appeals his guilty plea conviction and
sentence for illegal reentry after deportation in violation of 8 U.S.C. § 1326. He
argues that his case should be remanded so the district court can consider the
disparity created by early disposition programs. He also contends that the
selective implementation of “fast-track” programs violates the Equal Protection
Clause. The Government has moved to dismiss the appeal, for summary



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-11094

affirmance, or, in the alternative, for an extension of time to file an appellate
brief.
         As Marquez concedes, his appellate arguments are foreclosed by our
precedent. See United States v. Gomez-Herrera, 523 F.3d 554, 563 n.4 (5th Cir.),
cert. denied, 129 S. Ct. 624 (2008); United States v. Rodriguez, 523 F.3d 519, 526
(5th Cir.), cert. denied, 129 S. Ct. 624 (2008). He raises these arguments solely
to preserve them for further review.
         Accordingly, the district court’s judgment is AFFIRMED.              The
Government’s motion for summary affirmance is GRANTED. The Government’s
motion to dismiss the appeal and its alternative motion for an extension of time
to file an appellate brief are DENIED.




                                         2